DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/26/2021.
Claims 1-20 are pending. Claims 1, 15, 20 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/26/2021 and 10/26/2021.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,183,233 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because and the some broad limitations  can be further explained using specification disclosure of Figures 1-21 of US 11,183,233 B2. Additionally, limitations  can be further explained using specification disclosure of Figures 1-21 of US 11,183,233 B2.
Regarding independent claim 1, US 11,183,233 B2 teaches a semiconductor device comprising (US 11,183,233 B2, see claims 1-14: “semiconductor device”): 
a first active region and a second active region extended in a first direction, the first active region and the second active region being provided in a substrate (US 11,183,233 B2, see e.g. claim 1: active regions described); 
a first gate electrode extended in a second direction perpendicular to the first direction, wherein the first gate electrode is continuously extended on the first active region and the second active region (US 11,183,233 B2, see e.g. claim 1: gate electrodes described); 
a second gate electrode extended in the second direction on the first active region (US 11,183,233 B2, see e.g. claim 1: gate electrodes described); 
a third gate electrode extended in the second direction on the first active region and the second active region (US 11,183,233 B2, see e.g. claim 1: gate electrodes described); 
a first contact provided on the first active region at a first side of the first gate electrode (US 11,183,233 B2, see e.g. claim 1: drain, source and associated contacts described); 
a second contact provided on the first active region at a second side of the second gate electrode (US 11,183,233 B2, see e.g. claim 1: drain, source and associated contacts described); 
a third contact provided on the first gate electrode (US 11,183,233 B2, see e.g. claim 1 and claim 6: connections and via described); 
a fourth contact provided on the second gate electrode (US 11,183,233 B2, see e.g. claim 1 and claim 6: connections and via described); 
a first conductive line connected to the first gate electrode via the third contact (US 11,183,233 B2, see e.g. claim 1 and claim 6: connections and via described); and 
a second conductive line which overlaps a portion of the first contact, a portion of the second contact, and a portion of the fourth contact (US 11,183,233 B2, see e.g. claim 1, lines 29-37: limitation is obvious over layout scheme described in view of the specification disclosure), 
wherein a first voltage is provided to the second conductive line (US 11,183,233 B2, see e.g. claim 1, lines 38-39), 
wherein at least part of the second conductive line extends in the first direction  (US 11,183,233 B2, see e.g. claims 1, 6: layout scheme described teaches gate electrode and conductive line extension correlation), and 
the at least part of the second conductive line intersects with the second gate electrode in a plan view (US 11,183,233 B2, see e.g. claims 1, 6: layout scheme described teaches gate electrode and conductive line extension correlation and in view of the specification disclosure).
Similarly, claims 15 and 20 are obvious over US 11,183,233 B2  claims 1-14. Analysis not shown.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure. Although rejection is not made, it is plausible that obvious type rejection can be formulated using the prior art as follows:
Hou (US 2010/0127333 A1): Fig. 1-Fig. 2 disclosure applicable for al claims.

    PNG
    media_image1.png
    957
    844
    media_image1.png
    Greyscale

Prior art teaches The present disclosure provides an integrated circuit. The integrated circuit includes an active region in a semiconductor substrate; a first field effect transistor (PET) disposed in the active region; and an isolation structure disposed in the active region. The PET includes a first gate; a first source formed in the active region and disposed on a first region adjacent the first gate from a first side; and a first drain formed in the active region and disposed on a second region adjacent the first gate from a second side. The isolation structure includes an isolation gate disposed adjacent the first drain; and an isolation source formed in the active region and disposed adjacent the isolation gate such that the isolation source and the first drain are on different sides of the isolation gate.
Huang (US 20110147765 A1): Fig. 1-Fig. 8 disclosure applicable for all claims. 
Disclosed integrated circuit includes a first operational device having a first transistor of a first composition; a second operational device having a second transistor of the first composition; and an isolation transistor disposed between the first and second transistors, the isolation transistor having a second composition different from the first composition.
KWON (US 2003/0058027 A1): Fig. 8, Fig. 8 disclosure applicable for all claims.
HEO (US 2015/0188544 A1): Fig. 1-Fig. 4 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
Zushi et al. (US 2006/0145266 A1): Prior art applicable for all claims.

Regarding independent claim 1, Zushi teaches a semiconductor device (Fig. 7 in context of para [0048]: layout of connected CMOS inverters. See EXAMINER ANNOTATED VERSION OF ZUSHI FIGURE 7 which is attached for all Fig. 7 references) comprising: a first active area (Fig. 7: 22) and a second active area (Fig. 7: 23) extending in a first direction (Fig. 7: x-direction) and disposed on a substrate (e.g. Fig. 4: SUB) along a second direction (Fig. 7 or, Fig. 4: two active areas are disposed along y-direction) different from the first direction (see Fig. 7); 


    PNG
    media_image2.png
    662
    912
    media_image2.png
    Greyscale

a first transistor (Fig. 7: 20) comprising a first gate electrode (Fig. 7: G0-E1-G1 and as suggested E1 portion is employed using gate electrode.) and first source (Fig. 7: S0) and drain (Fig. 7: D02) areas, the first gate electrode (Fig. 7: G0-E1-G1) being disposed on the first active area and the second active area (Fig. 7: G0-E1-G1 extends over 22, 23.) and extending in the second direction (Fig. 7: y-direction), and 
the first source (Fig. 7: S0) and drain (Fig. 7: D02) areas being disposed on the first active area (Fig. 7: 22) and disposed at opposite sides of the first gate electrode (Fig. 7: G0-E1-G1); a second transistor (Fig. 7: 22T) comprising a second gate electrode (Fig. 7: G2) and second source (Fig. 2: S2) and drain areas (Fig. 2: D02), the second gate electrode (Fig. 7: G2) being disposed on the first active area (Fig. 7: 22) and extending in the second direction (Fig. 7: y-direction), and the second source (Fig. 7: S2) and drain (Fig. 7: D02) areas being disposed on the first active area (Fig. 7: 22) and disposed at opposite sides of the second gate electrode (Fig. 7: G2); a third transistor (Fig. 7: 21) comprising the first gate electrode (Fig. 7: G0-E1-G1) and third source (Fig. 7: S1) and drain (Fig. 7: D13) areas, the third source (Fig. 7: D13) and drain (Fig. 7: D13) areas being disposed on the second active area (Fig. 7: 23) and disposed at opposite sides of the first gate electrode (Fig. 7: G0-E1-G1); and a fourth transistor (Fig. 7: 23T) comprising a third gate electrode (Fig. 7: G3) and fourth source (Fig. 7: S3) and drain (Fig. 7: D13) areas, the third gate (Fig. 7: G3) electrode being disposed on the second active area (Fig. 7: 23) and extending in the second direction (Fig. 7: y-direction), and the fourth source (Fig. 7: S3) and drain (Fig. 7: D13) areas being disposed on the second active area (Fig. 7: 23) and disposed at opposite sides of the third gate electrode (Fig. 7: G3), wherein a source or drain area (Fig. 7: D02) that is shared by the first transistor (Fig. 7: 20) and the second transistor (Fig. 7: 22T), among the first source and drain areas and the second source and drain areas (see Fig. 7), is connected (see Fig. 7: connected via E2) to a source or drain area (Fig. 7: D13) that is shared by the third transistor (Fig. 7: 21) and the fourth transistor (Fig. 7: 23T), among the third source and drain areas and the fourth source and drain areas (see Fig. 7), and the second transistor (Fig. 7: 22T which is pmos employed in inverter pull-up) and the fourth transistor (Fig. 7: 23T which is nmos employed in inverter pull-down) are configured to (configured to interpreted as functional capability for a circuitry setup) turn on and off (depending on applied input bias hi and low levels, 22 and 23 turns on and off as taught from circuitry setup of CMOS inverter as known to ordinary skill in the art. The claim limitation is broadly described and the language encompasses a general biasing scheme, general function/ conditions of inverter with pmos, nmos x-tors and is not given any patentable weight).
Regarding claim 2, Zushi teaches the semiconductor device of claim 1, wherein the first transistor (Fig. 7: 20) and the second transistor (Fig. 7: 22T) are PMOS transistors (see e.g. para [0048], lines 1-10), the third transistor (Fig. 7: 21) and the fourth transistor (Fig. 7: 23T) are NMOS transistors (see e.g. para [0048], lines 1-10), 
a voltage for (a voltage for is an intended function) selectively turning off (selectively turned off during inverter operation. When pmos is off, nmos is on and vice versa) the second transistor (Fig. 7: 22T pmos) is a power supply voltage (Fig. 7 circuit configuration teaches when gate input is VDD/ 1 turns off pmos as known to ordinary skill in the art), and a voltage for selectively turning off the fourth transistor is a ground voltage (Fig. 7 circuit configuration teaches when gate input is ground/ 0, it turns off nmos as known to ordinary). (The claim limitation is broadly described and the language encompasses a general biasing scheme, general function/ conditions of inverter with pmos/ nmos x-tors and is not given any patentable weight). 
Regarding claim 3, Zushi teaches the semiconductor device of claim 2, wherein the power supply voltage (e.g. VDD/ 1) is applied to the first source and drain areas (Fig. 7: S0 is applied with voltage to produce VSG required to turn-off PMOS current and to satisfy PMOS I-drive equation as known to ordinary skill in the art) and the second source and drain areas (Fig. 7: S2  is applied with voltage to produce VSG required to turn-off PMOS) except for the source or drain area that is shared by the first transistor and the second transistor (Fig. 7: D02), and the ground voltage (e.g. Ground/ 0) is applied to the third source and drain areas (Fig. 7: S1 is applied with voltage to produce VGS required to turn-off NMOS current and to satisfy NMOS I-drive equation as known to ordinary skill in the art) and the fourth source and drain areas (Fig. 7: S3 is applied with voltage to produce VGS required to turn-off NMOS current and to satisfy NMOS I-drive equation as known to ordinary skill in the art) except for the source or drain area that is shared by the third transistor and the fourth transistor (Fig. 7: D13). 
(The claim limitation is broadly described and the language encompasses a general biasing scheme, general function/ conditions of inverter with pmos/ nmos x-tors and is not given any patentable weight)
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-20 are objected to because of the NDP double patenting rejection but would be allowable if the rejection is over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825